J-A28006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: THE ESTATE OF ALBERT             :   IN THE SUPERIOR COURT OF
 BONIELLA, DECEASED                      :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: DAVID BONIELLA               :
                                         :
                                         :
                                         :
                                         :   No. 305 WDA 2020

              Appeal from the Order Dated February 20, 2020
     In the Court of Common Pleas of Fayette County Orphans' Court at
                            No(s): 2620-0098


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

JUDGMENT ORDER BY OLSON, J.:                   FILED DECEMBER 18, 2020

      Appellant, David Boniella, appeals pro se from the order entered on

February 20, 2020. We dismiss this appeal.

      Albert Boniella (hereinafter “Decedent”) died intestate on October 18,

2019. Decedent was widowed at the time of his death and left behind three

adult children:   Appellant, Marlene Olinzock (hereinafter “Marlene”), and

Christine Anne Adams.      See Petition for Appointment of Administratrix,

2/4/20, at 1.

      On February 4, 2020, Marlene filed a “Petition for Appointment of

Administratrix,” where she requested that the orphans’ court appoint her

administratrix of the Estate of Albert Boniella. See id. As the orphans’ court

explained:

        [Marlene’s] Petition for Appointment of Administratrix was
        presented in open court on February 19, 2020 at 9:00 a.m.
        . . . No one appeared to oppose the petition. The court signed
J-A28006-20


         the proposed order on February 20[, 2020], and it was filed
         of record at 10:05 a.m. that same day. Thereafter, Appellant
         filed a document captioned: “Routine motion statement for
         continuance” at 1:55 p.m., too late for the court to consider
         before deciding the petition, but retrospectively containing no
         valid legal reason whatsoever for [relief].

Trial Court Opinion, 5/18/20, at 1-2 (some capitalization omitted).

       Appellant filed a timely notice of appeal from the orphans’ court’s

February 20, 2020 order.

       Appellant’s brief does not include a Pennsylvania Rule of Appellate

Procedure 2116(a) “statement of questions involved” 1 and a review of

Appellant’s brief does not reveal any comprehensible argument or claim of

error. Further, since this Court is unable to discover a rational argument or

claim of error in Appellant’s brief, we must conclude that the procedural and

substantive defects in Appellant’s brief completely preclude meaningful

appellate review.      As such, we dismiss this appeal.    See Pa.R.A.P. 2101

(“[b]riefs and reproduced records shall conform in all material respects with

the requirements of [our] rules as nearly as the circumstances of the particular

case will admit, otherwise they may be suppressed, and, if the defects are in

the brief or reproduced record of the appellant and are substantial, the appeal

____________________________________________


1Appellant’s brief also does not contain: a statement of jurisdiction (Pa.R.A.P.
2111(a)(1)); the order that is the subject of the appeal (Pa.R.A.P.
2111(a)(2)); a statement of the scope and standard of review (Pa.R.A.P.
2111(a)(3)); a statement of the case (Pa.R.A.P. 2117); a summary of
argument (Pa.R.A.P. 2118); any citation to the record or legal authority
(Pa.R.A.P. 2119); a table of contents (Pa.R.A.P. 2174); a copy of the trial
court’s opinion (Pa.R.A.P. 2111(b)); or, a copy of Appellant’s Rule 1925(b)
statement (Pa.R.A.P. 2111(d)).


                                           -2-
J-A28006-20



or other matter may be quashed or dismissed.”); see also Commonwealth

v. Postie, 110 A.3d 1034, 1041 n.8 (Pa. Super. 2015) (“[a]lthough this Court

is willing to construe liberally materials filed by a pro se litigant, pro se status

generally confers no special benefit upon an appellant. Accordingly, a pro se

litigant must comply with the procedural rules set forth in the Pennsylvania

Rules of the Court”).

      Appeal dismissed. Application for Video Argument denied as moot.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2020




                                       -3-